Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Art Rejection
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	
3.	Claims 21-40 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,588,016.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.





Art Rejection
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 21-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur, U.S. pat. Appl. Pub. No. 2008/0208741 in view of Davis, U.S. pat. Appl. Pub. No. 2016/0196557.
	Per claim 21, Arthur discloses a computer-implemented method, comprising:
a) receiving, by a computing device 312 from an access device 310 (among a plurality of access devices) in communication with a portable device 324, an indication that a transaction is to be performed between the portable device and the computing device (see par 0119), the computing device being configured to perform point of sale terminal processing in Internet based (or cloud based) computing environment and to communicate using a first communication protocol, e.g., TCP/IP (par 0061), the portable device being proximate to 
b) exchanging transaction information with the portable device via one or more requests communicated via the access device (par 0082), wherein the access device forwards/exchanges a first request between the computing device and the portable device from the first communication protocol (TCP/IP) to the second communication protocol (NFC) and a second request between the portable device and the computing device from the second communication protocol (NFC) to the first communication protocol (TCP/IP), e.g., sending user account data to the acquirer 312 via TCP/IP and forwarding receipt/approval message to mobile device 324 via NFC (pars 0083, 0122); and
c) in response to exchanging the transaction information with the portable device via the access device, transmitting, by the computing device, an authorization request message for the transaction to a financial institution (see par 0121).
	Arthur does not explicitly teach converting communication protocols for the requests and/or messages transmitting between the computing device 312 and portable device 324. Arthur however teaches that the access device 310 employs different communication interfaces for forwarding and exchanging messages communicated with computing device in first communication protocol (TCP/IP) and with the portable device in second communication protocol (NFC) (see pars 0083 and 0122).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that the access device would effectively convert communication 
	Arthur also does not teach performing POS terminal processing in a cloud computing environment. However, Davis discloses a cloud transaction server configured to enable a POS processing payment for Internet-based service providers (see Davis, pars 0008, 0019-0023).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Arthur with Davis teaching because it would have enabled processing payment for Internet-based service providers (see Davis, par 0008).
Per claim 22, Arthur teaches executing logic of a transaction processing module of the computing device to process the transaction, i.e., authorizing and settling a transaction (see par 0069).
Per claim 23, Arthur teaches implementing the computing device as a state transfer service, i.e., forwarding an authorization request and returning the authorization code (see par 0069).
Per claim 24, Arthur teaches the portable device is configured to communicate with the access device over near field communication (see par 0118).
Per claim 25, Arthur teaches using a second portable device to provide account payment data for a sale transaction for the first portable device (par 0128), wherein the second portable device communicates with the computing device via access device 335 by first communication protocol, i.e., non-NFC (see pars 0106, 0110), and wherein subsequent transactions are between the first portable device and access device 310 to complete the sale (see par 0119).

Per claim 27, Arthur teaches that merchant computing system comprising access device that can be operated like a thin client (see par 0062).
Per claim 28, Arthur teaches that first request requests payment account details from  the portable device (pars 0110, 0118) and second request requests transaction data from the computing device (see par 0119).
Per claim 29, Arthur teaches that the second communication being NFC and the first communication being non-NFC (including other wired or wireless protocols) which is different from and is incompatible with the second communication (see par 0083).
Claim 30 is similar in scope as that of claims 21.
Per claim 31, Arthur teaches using an access device to translate the request into a protocol/format that can be read by the computing device (see par 0109). Arthur does not explicitly teach translating between different EMV generation standards. However, the use of EMV communication protocol is well known in the art as disclosed by Davis (see Davis, par 0030).
It would have been obvious to one skilled in the art to implement Arthur invention to translate the request into any known protocol/format standards including EMV generation standards.
Per claims 32-33, Arthur teaches that first protocol is stateless protocol, i.e., Internet protocol and second protocol is stateful protocol, i.e., NFC (see par 0083).

Per claim 36, Arthur teaches the computing device performs updates to transaction processing code stored at the computing device (par 0122).
Per claim 37, Davis teaches that the access device provides a unified transaction interface that enables the computing device operating in the cloud to conduct transaction with a variety of portable devices (see pars 0021-0023).
Per claim 38, Davis teaches that the access device (terminal 2) managing state and/or flow of requests between the portable device 1 and the cloud computing device (see par 0024).
Per claim 39, Arthur teaches that computing device manages a list of data objects associated with the first and second requests (see pars 0069, 0106).
Per claim 40, Arthur teaches that the access device 335 synchronize message exchanges between the portable device 324 and the computing device 312 to optimize the performance and minimize a number of communications exchanged with the computing device (see pars 0076, 0101).

7.	Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur and Davis, and further in view of Buhot, U.S. pat. Appl. Pub. No. 2008/0121687.
	Arthur does not teach that NFC protocol requires exchanging a sequence of commands. However, such exchange sequence of commands by NFC is well known in the art as disclosed by Buhot (see Buhot, par 0035).


7.	Relevant prior arts including those not replied upon in the rejection are cited in PTO-892 form.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
3/15/21